Citation Nr: 1614396	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-42 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral hearing loss and chronic fatigue syndrome.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is of record.

In a November 2012 remand, the Board determined that a May 2007 Board decision denying service connection for chronic fatigue syndrome was final, but that evidence received since May 2007 was new and material, warranting the reopening of this claim.  An independent medical expert's opinion had also been requested by the Board in April 2012.  The issue was remanded to allow the RO adjudicate the merits in the first instance.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent and credible evidence shows that the Veteran's chronic fatigue syndrome is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for chronic fatigue syndrome, which represents a complete grant of the benefit sought on appeal for this issue.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran was administered several vaccines, including two polio vaccinations, in June and August of 1972 while stationed at Fort Knox, Kentucky.  The Veteran stated during a May 2011 hearing that after both polio inoculations, he became so sick that he could not function.  After the second polio vaccination, he was hospitalized for about one week with symptoms of delirium, dizziness, and malaise.  Service treatment records show that in August 1972, the Veteran experienced malaise, lightheadedness dizziness, high temperature, sore throat, and cough.  He was diagnosed with a viral syndrome.  

The Veteran entered training to become a clerk, and was evaluated for various illnesses during that training, according to statements provided during his July 2006 VA examination.  He went to sick call numerous times while assigned to Fort Gordon, Georgia, according to a lay statement submitted in January 2003.  In a December 2006 lay statement, the Veteran reported that he spent the rest of his time in the Army doing clerical work, saying it was a good thing he had a desk job because the stress of feeling "physically drained" was difficult.

In January 1974, just prior to separation, the Veteran indicated in his report of medical history that his present health was "fair."  According to lay statements provided in February 2002 and July 2012, as well as testimony provided at his Board hearing in May 2011, the Veteran had initially indicated that his health was "poor," and had checked off more than a dozen in-service health issues.  At his hearing, the Veteran related how a sergeant became "quite belligerent," told him that he could not fill out the report that way, and advised him to redo it.  

The Veteran reported during a July 2006 VA examination that he had felt a reduced energy level and some fatigue at the time of his separation.  

A private treatment record from March 1987 indicated that the Veteran had been experiencing dizziness for the past four years, and that his symptoms had become worse in recent days.  Treatment records from June 1988, September 1989, and September 1990 showed that the Veteran experienced repeated malaise and dizziness.  Records dated October 1990 reflected the impression of Michael J. Passarello, M.D., that the Veteran's chronic fatigue problems dated back to 1983.  He wrote that the Veteran showed elevated Epstein Barr titers, noting that the exact etiology of chronic fatigue, though not well defined, was thought to be related to chronic Epstein Barr virus.    

The Veteran was treated for chronic fatigue by Fred Furr, M.D., in 1991, according to statements provided to the VA examiner in July 2006.  The Veteran reported to Dr. Furr in September 1991 that his symptoms of chronic fatigue, malaise, dizziness, insomnia, itching, and depression had started about three years prior, and that he had already been feeling badly for about three years before that.  The Veteran received several diagnoses, including chronic fatigue or general weakness.  

In a November 1998 letter, R. Winn Henderson, M.D. stated that he had been caring for the Veteran since September 1991 due to his chronic fatigue and fibromyalgia.  According to Dr. Henderson, the Veteran's fatigue was such that he was unable to exert himself for periods any longer than one to two hours.

In the report of VA examination provided in July 2006, the examiner indicated that the Veteran had chronic fatigue syndrome of unclear etiology.  The Veteran seemed quite disabled, and reported spending about 18 hours each day in bed.  

The VA examiner noted that it was very difficult to state whether the Veteran's chronic fatigue syndrome was associated with his military service.  The examiner explained that chronic fatigue syndrome can follow an infectious disease episode such as a viral illness, and that it was conceivable that such an event occurred during the Veteran's military service.  The examiner also noted that the Veteran had a history of allergies, episodes of which had been associated with lethargy and indigestion.  The VA examiner concluded that the Veteran's chronic fatigue was less likely than not due to his military service, finding no documentation of persistent fatigue around the time of his separation from the military and no medical records from physicians in the late 1970s regarding this problem.

A December 2006 letter from another private physician, H. Joseph Holliday, M.D., recalled that the Veteran had been found to have Epstein-Barr titers on three different occasions.  Dr. Holliday noted that the Epstein-Barr virus can be related to chronic fatigue and dizziness, symptoms that the Veteran had continued to experience.  The physician opined that the live polio virus was directly related to the symptoms that the Veteran had continued to have since his polio inoculation during service.

New evidence submitted by the Veteran via his Member of Congress in January 2007 included information from the Mayo Clinic, which stated that the causes for chronic fatigue syndrome were unknown, but that Epstein Barr virus or other type of viral infection could serve as a cause.  The Veteran also provided information found on various websites contending that vaccines released in the 1970s containing the live polio virus may have been infected with Epstein Barr or other viruses.

During a May 2011 hearing, the Veteran reported having last worked in the early 1980s because he had no energy to maintain employment.  He reported that he had repaired televisions an hour or two each day, working from home, but that his spouse had paid most of his bills for most of his life.

An independent medical expert provided an opinion in May 2012 at the request of the Board.  According to the expert, there was no medical evidence to suggest that the in-service polio vaccination had caused the Veteran's chronic fatigue syndrome or Epstein Barr virus infection, but it was more difficult to state whether his chronic fatigue syndrome was otherwise related to service.  The medical expert explained that chronic fatigue syndrome is a complicated and controversial disease, largely due to a lack of objective findings, and that the Epstein Barr virus has been evaluated as a potential etiology for this condition.  The opinion also noted that data has suggested that there is no clear relation between the Epstein Barr virus and chronic fatigue syndrome.  It provided that, in general, the etiology of chronic fatigue syndrome was unclear, and that research efforts had not yet proved that certain viruses could cause the syndrome.  The medical expert opined that it was less likely than not that the Veteran's chronic fatigue syndrome was related to service.

The Board considers the Veteran to have a current disability for the purposes of establishing service connection.  He was diagnosed with chronic fatigue syndrome in September 1991, and it has been noted as a current diagnosis in treatment records throughout the appeal period, with the most recent notation provided in November 2013.  

The Board also finds that the Veteran suffered an in-service injury that meets the criteria for establishing service connection.  Both his service treatment records and his consistent, credible, and competent lay evidence reflect that he experienced a viral syndrome in August 1972, for which he was hospitalized for about one week.  

The medical opinions of record are varied when it comes to the question of service connection.  Nevertheless, under its obligation to resolve all doubt in favor of the Veteran, the Board must find that the evidence shows an etiological connection between the aforementioned in-service injury and the Veteran's currently diagnosed chronic fatigue syndrome.  

The record includes medical opinions from three private physicians that describe the Veteran's symptoms of chronic fatigue syndrome and conclude that they are connected either to his immunizations or his viral syndrome during service.  These opinions are found in a December 2006 letter from Dr. R. Winn Henderson; a December 2006 letter from Dr. H. Joseph Holliday; and a November 2001 letter from Dr. William O. Murray.  Dr. Murray explained that the live polio virus the Veteran received during service damaged his immune system.  Dr. Holliday's opinion indicated a connection between the Veteran's symptoms, the Epstein Barr virus, and the live polio vaccine, noting that the Veteran showed objective evidence of Epstein Barr infection on three different occasions.  

The Board is mindful that some of the aforementioned private opinions provided little analysis to support their conclusions.  However, other evidence of record is consistent with their conclusions, showing that they are not baseless.  For example, the materials provided by the Veteran in January 2007, including medical information gathered from the Mayo Clinic and other resources, provide medical explanations consistent with the private physicians' opinions.  Private medical records kept by Dr. Henderson beginning in 1986 show that he was familiar with the Veteran's symptoms and medical history.  As the VA examiner acknowledged in July 2007, the Veteran's original chronic fatigue syndrome diagnosis was made "years ago by physicians who interacted with the [Veteran] for extended periods of time, and who conducted multiple exams and lab tests."  It does not appear that the three private physicians who have offered nexus opinions were any less informed of the Veteran's medical history than the VA examiner or independent medical expert.

The nexus opinions provided by the VA examiner in July 2006 and by the independent medical expert in May 2012 are based on thoroughly articulated analyses, but the analyses themselves are rife with doubt.  For example, the VA examiner in July 2006 noted that the etiology of the Veteran's chronic fatigue syndrome was "unclear," stating that that he found it "very difficult to state whether the chronic fatigue syndrome . . . [was] associated with [the Veteran's] military service."  

After explaining that chronic fatigue syndrome can follow a viral illness, and that the Veteran conceivably experienced such an event during service, the VA examiner speculated that it was "conceivable" that the Veteran's fatigue was associated with his allergies.  The examiner cited a lack of documentation of persistent fatigue around the time of separation or during the 1970s, but the Veteran has clarified that his attempts to accurately document his condition at the time of separation were rendered unsuccessful due to the intervention of others.  The VA examiner concluded that his chronic fatigue syndrome was not likely to be service connected.

The independent medical expert's May 2012 opinion seemed to focus primarily on rebutting the theory that the polio vaccine directly caused the Veteran's disability.  He nevertheless conceded that chronic fatigue syndrome is a complicated and controversial disease, and that it was difficult to state whether the Veteran's chronic fatigue syndrome was related to service.  The medical expert noted that viral infections like Epstein Barr have been suggested as a potential cause for chronic fatigue, that the Veteran was diagnosed with a viral syndrome during service, and that it was possible that the symptoms of malaise, fever, and fatigue noted during the Veteran's in-service illness could have been due to Epstein Barr or other respiratory virus.  The expert's opinion was also based in part on the assumption that the Veteran's symptoms improved or resolved after his in-service illness; but, as noted above, this may not have been correct, as the Veteran has strongly contended that documents in the record reflecting such an assumption, such as his report of medical history upon separation, were inaccurate.

Though the two medical opinions requested by VA both stated that the Veteran's chronic fatigue syndrome was less likely than not caused by his in-service injury, their reasons are provided in terms that cast a great deal of doubt on this conclusion.  The three other opinions, though analyzed in less detail, support a finding of service connection.  There is an approximate balance between these positive and negative opinions, particularly given the express doubt that pervades the two negative opinions.  Because the law requires doubt to be resolved in favor of the Veteran, the Board must find that his currently diagnosed chronic fatigue syndrome is connected to his in-service illness.


ORDER

Entitlement to service connection for chronic fatigue syndrome is granted.





REMAND

A remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its November 2012 remand, the Board directed that the Veteran be reexamined and that, in offering an impression, the VA examiner should specifically acknowledge and discuss any continuity of hearing loss since service, providing a fully articulated medical rationale for all opinions expressed.  A July 2013 report of examination was provided, in which the examiner considered lay evidence regarding the Veteran's in-service noise exposure, but did not indicate consideration of continuity of hearing loss since service.  

The July 2013 examination report also failed to provide puretone threshold values for the left ear, and did not provide speech recognition scores for either ear.  When VA undertakes to examine a Veteran, it is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds the Veteran's most recent audiometric testing results would be particularly probative in light of the fact that puretone audiometry values obtained proximate to service reflected a great deal of variance, and in some cases showed severe loss.  Moreover, testing done during VA examinations in May 2006 and June 2007 reflected a marked decline in puretone threshold values, despite improved speech recognition scores.  Right ear puretone values showed a continued decline during the July 2013 examination.  Given the Veteran's continued reports of hearing loss symptoms since service, the Board requires a complete, reliable, and up-to-date audiometric testing results to assess the Veteran's current disability picture. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's virtual file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, or were contemporaneously informed, of his in-service and post-service hearing loss.  The Veteran should be provided an appropriate amount of time to submit this evidence.
 
3.  After associating any outstanding evidence with the claims folder, schedule the Veteran for a VA audiologic examination with an appropriate medical professional to determine if a current hearing loss disability is present in one or both ears.  The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail.  In particular, the examiner should consider the continuity of symptoms since service, taking into account the audiologic testing results provided in the Veteran's service treatment records, as well as audiologic testing results from prior examinations conducted in May 2006, June 2007, and July 2013, as well as any other objective observations or findings provided in the record.  All prior testing should be specifically addressed.

If a hearing loss disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that such disability had its onset in service, or is otherwise etiologically related to service.  In offering an impression, the examiner must specifically acknowledge and discuss the competent lay evidence regarding in-service noise exposure, as well as any continuity of hearing loss since service.  "In-service noise exposure" includes noise exposure during training from small arms, such as pistols and rifles; large guns, such as machine guns, artillery, and anti-tank weapons; and explosives, such as grenades and mines.  The examiner is asked to express the likelihood that any noise exposure identified could have caused the Veteran to experience long-term hearing loss.  A fully articulated medical rationale for all opinions expressed should be set forth in the examination report.
 
4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


